Citation Nr: 1438669	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-03 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable evaluation for left ear hearing loss. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from March 1982 to September 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from  December 1984 and July 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The December 1984 rating decision denied service connection for bilateral hearing loss.  The Board had previously determined that since the RO was unable to show that the Veteran received notification of the initial December 1984 denial of service connection for bilateral hearing loss, the claim of entitlement to service connection for right ear hearing loss was an original claim from the December 1984 rating decision.  Service connection for left ear hearing loss was granted in a July 1999 rating decision, and a noncompensable evaluation was assigned.  The July 2007 rating decision on appeal continued the noncompensable evaluation for left ear hearing loss.

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The case was previously before the Board in July 2012 and was remanded for further development, to include a VA examination.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of entitlement to a compensable evaluation for left ear hearing loss, reclassified as entitlement to a compensable evaluation for bilateral hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Right ear hearing loss was noted on examination for entry into service.

2.  Pre-existing right ear hearing loss was aggravated by military service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss based upon aggravation have been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As an initial matter, the evidence of record establishes that the Veteran has a current disability.  The Veteran was most recently diagnosed with right ear sensorineural hearing loss during  VA examinations in June 2010 and September 2012.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

In this case, audiometric testing was performed during the Veteran's February 1982 enlistment examination.  Demonstrated pure tones in the right ear were as follows:

Hertz
500
1000
2000
3000
4000
Right
30
45
35
35
30

The results show that hearing loss which met the definition of a disability under 38 C.F.R. § 3.385 was detected during the Veteran's enlistment examination, and noted in the report of medical examination prior to entry in February 1982.  Accordingly, the Board finds that a disability was noted at entry, and that the Veteran may not be presumed to have been sound at the time of his enlistment.   See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

If a preexisting disability is noted upon entry into service, the Veteran cannot claim service connection for that disability on a direct basis, but may assert entitlement to service connection on the basis of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Audiometric testing was performed during the Veteran's August 1983 separation examination.   Demonstrated pure tones in the right ear were as follows:

Hertz
500
1000
2000
3000
4000
Right
55
60
65
60
60

Looking at the audiogram results during entrance in February 1982, and the results from separation in August 1983, threshold shifts occurred in all frequencies of the right ear from 500 Hertz to 4000 Hertz, ranging from 15 to 30 decibels.  As such, the results show that the Veteran experienced a worsening of his hearing loss in the right ear.  

As the record shows an increase in the Veteran's hearing loss in service, the burden then shifts to VA to establish by clear and unmistakable evidence that any such increase was not beyond the normal progression of the disease.

A June 1999 VA ear disease examiner stated that the Veteran had a history of chronic progressive hearing loss bilaterally, which was exacerbated by the loud noise exposure he experienced while in service.    

The Veteran submitted a May 2012 private audiological opinion.  The opinion was provided by a registered nurse, who opined that it was at least as likely as not that the Veteran's severe sensorineural hearing loss was secondary to in-service acoustic trauma.  She added that while the Veteran had a history of mild right ear hearing loss prior to service, his exposure to loud noise, during his time in the military, placed him at an increased risk for aggravation of his right ear hearing loss.

A September 2012 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and opined that it was at least as likely as not caused by or a result of an event in military service.  The examiner provided an addendum opinion in September 2012, in which she stated that when comparing the results of the Veteran's enlistment examination and a July 1984 post-service VA audiological evaluation, there was no significant shift in hearing for either ear, and that military noise exposure was not responsible for the Veteran's hearing loss and tinnitus.  In December 2012, when asked to provide an opinion as to "whether at was at least as likely as not that the Veteran's preexisting right ear hearing loss was aggravated by service," the examiner repeated the same opinion as the one she provided in the September 2012 addendum.  

As the record contains medical opinion both for and against the Veteran's claim, the Board finds that the evidence is at worst, in equipoise regarding whether there was clear and unmistakable evidence that the increase in the Veteran's right ear hearing loss was not beyond the normal progression of the disease.  Consequently, all reasonable doubt must be resolved in favor of the Veteran, and VA has not met its burden.

In sum, right ear hearing loss was noted on entry into service.  Moreover, the evidence shows some increase in severity of the Veteran's right ear hearing loss while in service.  Under the circumstances, the Board finds that the presumption of aggravation was not rebutted and service connection for right ear hearing loss is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss based upon aggravation is granted.





REMAND

In the July 2012 remand, the Board directed that the RO associate all VA audiology records from 2012 with the claims file.  The record does not reflect that any VA treatment records were associated with the claims file.  As any current treatment the Veteran received is highly relevant to the current appeal, the case must be remanded for compliance with the Board's July 2012 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is seeking a compensable rating for his service-connected left ear hearing loss.  The Board notes that by way of the decision above, right ear hearing loss is now also service-connected, making bilateral hearing loss the service-connected disability.  Ratings assignable for bilateral hearing loss are materially different than ratings to be assigned for a single ear when the other ear is not service-connected.  38 C.F.R. § 4.85 (2013).  In light of the Board's grant of service connection for right ear hearing loss, the claim of entitlement to a compensable rating for left ear hearing loss is being remanded for consideration of the issue of entitlement to a compensable rating for bilateral hearing loss in the first instance.  

Finally, the Board notes that the record raises a question as to the Veteran's current representative.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1).  A power of attorney, executed on either VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) or VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative), is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a).

Under the provisions of 38 C.F.R. § 20.1304(a), an appellant has 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  In this case, at the time the case was recertified to the Board in March 2013, the Veteran was represented by a private attorney.  However, the paper claims file contains a VA Form 21-22, dated in May 2013, in favor of Veterans of Foreign Wars of the United States (VFW).  In June 2014, VFW indicated by letter that they were unable to accept representation, and that there was no indication that VFW had entered an appearance on behalf of the Veteran.  Subsequently, in July 2014, the Board sent the Veteran a letter requesting clarification as to who the Veteran is represented by; however, the letter was returned as undeliverable.  The record reflects that in June 2014, the Veteran provided a change of address.  As the case is already being remanded for other reasons, in the interest of judicial economy, the RO should contact the Veteran at new address and request clarification as to representation in this matter. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and have him clarify, in writing, his intentions regarding his representation in this appeal, and appropriate documentation (i.e., VA Form 21-22 or VA Form 21-22a) concerning such representation should be associated with the claims file.

2.  Obtain complete VA audiology treatment records for the period of January 2012 to the present.
  
3.  AFTER completion of the above, adjudicate the Veteran's claim for entitlement to a compensable evaluation for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


